Citation Nr: 1023040	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-19 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for diverticulosis to 
include as secondary to service-connected duodenal ulcer 
disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1954 to January 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file.

This case was previously before the Board in September 2009, 
when it was remanded for further development.  As the 
requested development has been completed, no further action 
to ensure compliance with the remand directive is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Diverticulosis was not affirmatively shown to have been 
present in service and current diverticulosis, first 
documented after service, is unrelated to an injury or 
disease of service origin; and diverticulosis is not caused 
by or made worse by the service-connected duodenal ulcer 
disease.  


CONCLUSION OF LAW

Diverticulosis was not incurred in or aggravated by service; 
and diverticulosis is not proximately due to or the result of 
service-connected duodenal ulcer disease.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §3.303, 3.310 
(2009).
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter 
dated in July 2007.  The Veteran was notified of the evidence 
needed to substantiate the claim of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service, or an event in service causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  

Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the general provisions for the effective 
date of a claim and the degree of disability assignable. 

As for content and timing of the VCAA notice, the document 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(pre-adjudication notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

In March 2008, after the initial adjudication, the Veteran's 
representative raised the theory that the claimed 
diverticulosis was secondary to service-connected duodenal 
ulcer disease.  In the statement of the case in May 2008, the 
RO addressed secondary service connection and the Veteran was 
on notice that secondary service connection was denied 
because a VA physician expressed the opinion that it was 
highly unlikely that diverticulosos was related to duodenitis 
in service.  In September 2009, the Board remanded the claim 
to obtain a VA medical opinion on the question of 
aggravation, that is, whether the service-connected duodenal 
ulcer disease aggravated the nonservice-connected 
diverticulosis.  The Veteran was afforded a VA examination in 
January 2010 and the VA physician provided a negative 
opinion.  The RO then readjudicated the claim, including 
secondary service connection in the supplemental statement of 
the case in February 2010. 

To the extent that this part of the VCAA notice came after 
the adjudication and the VCAA notice did not cover secondary 
service connection in a separate letter, but in the statement 
of the case, the timing and the content error, a Type 1 
error, resulted in a deficient VCAA notice.  

The timing defect was cured as the claim was readjudicated as 
evidenced by the supplemental statement of the case, dated in 
February 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

As for the content or Type 1 defect, as a reasonable person 
could be expected to understand from the representative's 
argument, the statement of the case, and the Board's remand 
what information and evidence was needed to substantiate the 
claim of secondary service connection, the content or Type 1 
error did not affect the essential fairness of the 
adjudication, rebutting the presumption of prejudicial error.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
treatment records and VA.  

The Veteran was afforded VA examinations in April 2008 and in 
January 2010. As the reports of the VA examinations contain 
sufficient history, findings, and rationale, the reports are 
adequate for deciding the appeal.

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).   

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a Veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding 
in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The service treatment records show that in November and 
December 1958 the Veteran was hospitalized for symptoms of 
persistent epigastric pain.  An upper gastrointestinal series 
showed no evidence of irritation, niche, or ulceration in the 
duodenal cap.  The diagnosis was duodenitis.  The service 
treatment records, including the report of separation 
examination, contain no complaint, finding, history, 
treatment, or diagnosis of a colon abnormality, including 
diverticulosis. 

After service, in a rating decision in April 1959, the RO 
granted service connection for a duodenal ulcer. 

VA records show that in November 2003 a colonoscopy showed 
diverticula in the colon.  In March 2005, in July 2005, in 
April 2006, and in October 2006, CT scans showed 
diverticulosis in the colon. 

On VA examination in February 2007, history included 
diverticulosis. 

In May 2007, a CT scan showed diverticulosis in the colon. 

In a statement in July 2007, the Veteran stated that he had 
experienced a substantial increase in pain, as well as loss 
of appetite and weight loss.  He described soreness and pain 
from the bottom of his abdomen up to his chest, along with a 
constant feeling of gnawing hunger, both of which were worse 
after he ate.

On VA examination in April 2008, the Veteran gave a history 
of diverticulosis with diverticulitis and complained of 
chronic nausea and recurrent vomiting.  The VA examiner, a 
physician, noted the diagnosis of duodenitis in service.  The 
VA physician expressed the opinion that there was no 
correlation between the service-connected duodenal ulcer 
disease and diverticulosis and that diverticulosis was not 
related to the duodenitis in service.

In a statement in May 2009, the Veteran's spouse stated that 
the Veteran suffered from chronic pain from duodenal ulcers 
and diverticulosis, as well as weight loss and loss of 
appetite.  She indicated that the Veteran had many bouts of 
diverticulitis and duodenitis which always occurred at the 
same time, and lasted for weeks, leaving him weak and 
exhausted.  

In May 2010, the Veteran testified that he was not bothered 
by diverticulosis in service. 

On VA examination in January 2010, the VA examiner, a 
physician, noted a history of duodenal ulcer disease in 
service.  History included a diagnosis of diverticulosis and 
diverticulitis in 2005.  The VA examiner stated that the pain 
could be attributed to both duodenal disease and colonic 
disease independently.  The VA examiner expressed the opinion 
that it was not likely that there was a direct relationship 
between the duodenal ulcer disease and diverticulosis, as the 
latter is a colon disease and that it was not likely that the 
service-connected duodenal ulcer aggravated the 
diverticulosis.

Analysis 

On the basis of the service treatment records alone, 
diverticulosis was not affirmatively shown to have been 
present during service, and service connection under 
38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not 
established. 

In May 2010, the Veteran testified that he was not bothered 
by diverticulosis in service and as there is no other 
competent evidence either contemporaneous with or after 
service, that diverticulosis was noted, that is, observed 
during service, the principles of service connection, 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b), do not apply.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997). 

As for service connection based on a postservice initial 
diagnosis under 38 C.F.R. § 3.303(d), although the Veteran is 
competent to describe symptoms of abdominal pain and an 
epigastric distress, Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994) (lay testimony is competent as to symptoms of an 
injury or illness, which are within the realm of personal 
knowledge), diverticulosis is not a condition under case law 
that has been found to be capable of lay observation, and the 
determination as to the presence or diagnosis of such a 
disability therefore is medical in nature.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997) (On the question of whether the 
Veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Also, under certain circumstances, a lay person is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer). 

However, diverticulosis is not a simple medical condition, 
such as a broken leg, but requires the application of medical 
expertise to the facts presented, including training to 
interpret diagnostic testing such as a colonoscopy or CT 
scan.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) 
(citing Jandreau).  For this reason, the Board determines 
that diverticulosis is not a simple medical condition that a 
lay person is competent to identify.

Where as here the determination involves a question of a 
medical diagnosis, not capable of lay observation and the 
claimed disability is not a simple medical condition a lay 
person is competent to identify, competent medical evidence 
is required to substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

The record shows that the first competent evidence of 
diverticulosis by colonoscopy was in November 2003 and 
subsequently by CT scans, more than 40 years after service.  
This evidence opposes, rather than supports, the claim that 
diverticulosis was incurred in service, considering 38 C.F.R. 
§ 3.303(d). 

Also although a lay person is competent to report a 
contemporaneous medical diagnosis or a lay person is 
competent in describing symptoms at the time which supports a 
later diagnosis by a health-care professional, Jandreau at 
1377, there is no competent evidence of record from a health-
care professional that directly relates the post-service 
documentation of diverticulosis to service. 

As the only competent evidence of record is unfavorable to 
the claim on a material issue of fact, that is, whether 
diverticulosis was present is service, and as the Board may 
consider only competent independent medical evidence to 
support its finding on the question of medical diagnosis, not 
capable of lay observation, the preponderance of the evidence 
is against the claim of direct service connection, that is, 
diverticulosis did not have onset in service, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).
The Veteran asserts that diverticulosis is either caused by 
or aggravated by his service-connected duodenal ulcer disease 
under 38 C.F.R. § 3.310.  

In a statement in May 2009, the Veteran's spouse stated that 
the Veteran had many bouts of diverticulitis and duodenitis 
which always occurred at the same time.

Where as here, the determinative question involves medical 
causation, that is, whether the service-connected duodenal 
ulcer disease caused or aggravated diverticulosis, where a 
lay assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion. 38 C.F.R. § 3.159.

As no factual foundation has been established to show that 
the Veteran is qualified through knowledge, education, 
training, or experience to offer such an opinion, his 
statements relating diverticulosis by causation or by 
aggravation to duodenal ulcer disease is not competent 
medical evidence, and the Veteran's statements are excluded, 
that is, the statements are not to be considered as evidence 
favorable to claim.  

Also to the extent the Veteran's spouse associates bouts of 
diverticulitis to duodenitis, the spouse is competent to 
describe symptoms of an illness, Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994) (lay testimony is competent as to symptoms 
of an injury or illness, which are within the realm of 
personal knowledge), but only to the extent the statement 
relates to the Veteran's symptoms, which she observed.  To 
the extent the statement implies a causal connection, the 
statement is not competent evidence, as a lay assertion on 
medical causation is not competent evidence.  Grottveit at 
93.  And the statement can not be considered as evidence 
favorable to claim. 

On the question of medical causation, including aggravation, 
on VA examination in April 2008, the VA examiner, a 
physician, who is qualified through education, training, or 
experience to offer a medical opinion, noted the diagnosis of 
duodenitis in service and then expressed the opinion that 
there was no correlation between the service-connected 
duodenal ulcer disease and diverticulosis and that 
diverticulosis was not related to the duodenitis in service.  
On VA examination in January 2010, the same VA examiner 
expressed the opinion that it was not likely that there was a 
direct relationship between the duodenal disease and the 
diverticulosis, as the latter is a colon disease, and that it 
was not likely that the service-connected duodenal ulcer 
aggravated the diverticulosis.

As the only competent medical evidence of records is 
unfavorable to the claim on a material issue of fact, that 
is, medical causation, including aggravation, which is 
required to establish secondary service connection, and as 
the Board may consider only competent independent medical 
evidence to support its finding on the question of medical 
causation, including aggravation, the preponderance of the 
evidence is against the claim of secondary service 
connection, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for diverticulosis to include as secondary 
to service-connected duodenal ulcer disease is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


